DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
In ln 2, of claim 12, please insert the term “pressure” after the term “negative”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (WO 99/64087).
Regarding claim 13, Lee discloses a container for collecting liquid from a dressing in a reduced pressure treatment system (pg 3, ln 28-pg,4, ln 13 describe a degradable suction container for use in a medical procedure) , the container comprising: 
a liquid reservoir (rigid vessel 102; pg 10, ln 19-26; Fig. 1 or in US 5,584,826*: canister 10; col 3, ln 13-14; Fig.1); and 
a first port (US 5,584,825*: fluid introduction port 16; col 3, ln 24-27, states “Pursuant to the present invention, fluid introduction port 16 is provided with tubular duct 17 which can be capped (not shown) before, during and after use of the suction canister.  When capped, the 
 *Lee states on pg 4, ln 11-13, “Non-limiting examples of suction containers are provided in U.S. Patent Nos. 5,584,825 and 5,672,162, the disclosures of which are incorporated in their entireties by this reference.  The examiner will refer to the suction container illustrated in Fig. 1 of US Patent 5,584,825, when referring to certain elements.  
Regarding claim 14, dependent from claim 13, Lee discloses the claim limitation further comprising: a second port adapted to provide fluid communication between the liquid reservoir and a negative-pressure source (5,584,825: tubing 12; col 2, ln 63-67; Fig. 1); and a third port adapted to provide a route of fluid communication between the dressing and the liquid reservoir (5,584,825: tubing 11; col 2, ln 63-65; Fig. 1).  
Regarding claim 15, dependent from claim 13, Lee discloses the claim limitation wherein the liquid- degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6) comprises a plug (Pg 7, ln 2-6 states “Thus, in another example embodiment the sealed container comprises a liner and a lid, the lid preferably seals an opening in the liner, and the liner loses its structural integrity when contacted with a disposal liquid at a sufficient temperature and for a sufficient 
Regarding claim 16, dependent from claim 13, Lee discloses the claim limitation wherein the liquid- degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6) comprises a salt or a water-soluble polymer (Pg 7, ln 7 to ln 18 states the degradable material is made of poly(vinyl alcohol) that Applicant describes in the specification as salt or a water-soluble polymer).  
Regarding claim 17, dependent from claim 13, Lee discloses the claim limitation wherein the liquid-degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6) is configured to provide gas communication via the first port (US 5,584,825*: fluid introduction port 16; col 3 ln 24-27) between the liquid reservoir (US 5,584,826*: canister 10; col 3, ln 13-14; Fig.1) and the external environment upon a liquid level within the liquid reservoir (US 5,584,826*: canister 10; col 3, ln 13-14; Fig.1) reaching a predetermined level (Pg 7, ln 2-6 states “Thus, in another example embodiment the sealed container comprises a liner and a lid, the lid preferably seals an opening in the liner, and the liner loses its structural integrity when contacted with a disposal liquid at a sufficient temperature and for a sufficient time, and allows the contents of the container to be released.” The canister fills with liquid when suction is applied and when the canister is full enough the liquid degradable liner attached to the lid degrades providing gas communication via the first port).  
Regarding claim 18, dependent from claim 17, Lee discloses the claim limitation wherein the liquid-degradable component is configured to restrict gas communication via the first port (US 5,584,825*: fluid introduction port 16; col 3 ln 24-27) between the liquid reservoir (US 
Regarding claim 19, dependent from claim 13, Lee discloses the claim limitation wherein the first port (US 5,584,825*: fluid introduction port 16; col 3 ln 24-27) is configured to restrict liquid communication between the liquid reservoir and the external environment (col 3 ln 24-27 states “Pursuant to the present invention, fluid introduction port 16 is provided with tubular duct 17 which can be capped (not shown) before, during and after use of the suction canister.  When capped, the canister can remain under pressure.” When tubular duct 17 is capped the first port is configured to restrict liquid communication between the liquid reservoir and the external environment.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 99/64087), in view of Gilles (“Central venous catheter dressings: a systematic review”, by Donna Gilles et al., Jan, Volume 44, Issue 6, Pages 623-632).
Regarding claim 1, Lee teaches a system for treating a tissue site with reduced pressure (a degradable suction container: pg 4, ln 3-13), the system comprising: 
a container having a liquid reservoir (US 5,584,826*: canister 10; col 3, ln 13-14; Fig.1) adapted to be fluidly coupled to the dressing (5,584,825*: tubing 11; col 2, ln 63-65; Fig. 1), the container comprising a liquid-degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6) configured to allow gas communication between the liquid reservoir and an external environment upon a liquid level within the liquid reservoir reaching a predetermined level (Pg 7, ln 2-6 states “Thus, in another 
a negative-pressure source adapted to be fluidly coupled to the liquid reservoir (5,584,825*: col 2, lines 63-66 states “Fig. 1 illustrates suction canister 10 having tubing 11 communicating directly to an internal body cavity of a human patient while tubing 12 is connected directly to a vacuum source, the vacuum being pulled in the direction of arrow 13.”)  
Lee is silent regarding the claim limitation a dressing adapted to be placed adjacent to the tissue site. However, Lee incorporated US Patent 5,584, 825 in its entirety by reference and the 5,584,825 patent teaches on col 1, ln 31-33, “All clinical suction systems have common components.  A suction tip, sometimes referred to as the sucker or catheter, is applied to the patient and is connected via tubing to the inlet side of the collection vessel.”  Though Lee is silent regarding dressings used to connect a catheter to a patient.  Catheter dressings have been known in the art prior to the filing date of applicant’s invention.
As an example, Gilles provides a systematic review of central venous catheter dressings stating gauze and tape or transparent polyurethane film dressings such as Tegaderm®, Opsie® or Opsite® IV3000 are the most common types of dressings used to secure venous catheters.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to include a dressing to secure a catheter to a patient as taught by Gilles.

Regarding claim 3, dependent from claim 2, Lee discloses the claim limitation wherein the liquid-degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6) is configured to restrict gas communication via the first port (US 5,584,825*: fluid introduction port 16; col 3 ln 24-27) between the liquid reservoir and the external environment prior to the liquid level within the liquid reservoir reaching the predetermined level (Pg 7, ln 2-6 of Lee states “Thus, in another example embodiment the sealed container comprises a liner and a lid, the lid preferably seals an opening in the liner, and the liner loses its structural integrity when contacted with a disposal liquid at a sufficient temperature and for a sufficient time, and allows the contents of the container to be released.” The canister fills with liquid when suction is applied and when the canister is full enough the liquid degradable liner attached to the 
Regarding claim 4, dependent from claim 2, Lee discloses the claim limitation wherein the first port (US 5,584,825*: fluid introduction port 16; col 3 ln 24-27) is configured to restrict liquid communication between the liquid reservoir and the external environment (US 5,584,825*: col 3, ln 24-27, states “Pursuant to the present invention, fluid introduction port 16 is provided with tubular duct 17 which can be capped (not shown) before, during and after use of the suction canister.  When capped, the canister can remain under pressure.”  When it is not capped the canister is in communication with gas of the external environment.) configured to engage a liquid-degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6).  
Regarding claim 7, dependent from claim 2, wherein the first port (US 5,584,825*: fluid introduction port 16; col 3 ln 24-27) is configured to engage the liquid-degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6).   The lid has a first port, port 16 with a tubular duct 17; col.3, ln24-27) and the liner may be sealably attached to a closure such as a lid (pg 6, ln 28-29) the port 16 with a tubular duct 17 located on the lid is configured to engage the liquid-degradable component, or liner.
Regarding claim 9, dependent from claim 7, Lee discloses wherein the liquid-degradable component (a liquid degradable liner; pg 6, ln 27- pg 7, ln 6) comprises a salt or a water-soluble polymer. Pg 7, ln 7 to ln 18, states the degradable material is made of poly(vinyl alcohol) that applicant describes in the specification as salt or a water-soluble polymer.  
Regarding claim 10, dependent from claim 1, wherein the gas communication between the liquid reservoir and the external environment upon the liquid level within the liquid reservoir reaching the predetermined level is effective to yield a loss of negative pressure within the container. Pg 7, ln 2-6 of Lee states “Thus, in another example embodiment the sealed container comprises a liner and a lid, .  
Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 99/64087), in view of Gilles (“Central venous catheter dressings: a systematic review”, by Donna Gilles et al., Jan, Volume 44, Issue 6, Pages 623-632), further in view of Weston (US 2005/0222544 A1).
Regarding claim 5, dependent from claim 2, Lee is silent regarding the claim limitation wherein the container comprises a hydrophobic filter configured to control fluid communication via the first port.  
In a similar art, Weston teaches flexible reduced pressure treatment appliances.  A filter 133 is illustrated in Fig. 2A of Weston prior to the pump 131 that includes an arrow illustrating the direction of air flow and a control device 132. Para [0039] states “In other embodiments, the filter 133 may also be a hydrophobic filter that prevents any exudate from the wound from contaminating, and then being vented to the atmosphere by, the pump 131.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to prevent infectious wastes collected in the apparatus from being vented into, and contaminating, the atmosphere by incorporating a hydrophobic 
Regarding claim 6, dependent from claim 5, Lee is silent regarding the claim limitation wherein the hydrophobic filter is configured to allow gas communication and to restrict liquid communication.  
In a similar art, Weston teaches flexible reduced pressure treatment appliances. Fig. 2A of Weston illustrates a filter is present prior to the pump 131 (including an arrow illustrating the direction of air flow) and a control device 132 present after the pump. Para [0039] states “In other embodiments, the filter 133 may also be a hydrophobic filter that prevents any exudate from the wound from contaminating, and then being vented to the atmosphere by, the pump 131. The hydrophobic filter allows air (gas) to be vented to the atmosphere as air must be fed through the filter 133 to the vacuum pump 131 for the pump to function.  The hydrophobic filter prevents the passage of exudate from the wound to the pump to inhibit pump damage.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to prevent infectious wastes collected in the apparatus from being vented into, and contaminating, the atmosphere by incorporating a hydrophobic filter configured to allow gas communication and to restrict liquid communication as taught by Weston.
Regarding claim 11, dependent from claim 10, Lee is silent regarding wherein the negative-pressure source is configured to detect the loss of negative pressure within the container. 
However, applicant teaches in para [0037] of the current specification that sensors, such as pressure sensors or the electric sensors, are generally known in the art as any apparatus operable to 
Similarly, para [0042] of Weston states “In addition, in various embodiments of this second version of the invention, the shutoff mechanism 144 may be comprised of any means that enables the vacuum system 150 to halt the supply of reduced pressure to the flexible overlay 120 at any time that the volume of exudate from the wound 160 exceeds a predetermined amount. Such means may include mechanical switches, electrical switches operably connected to the vacuum system controller 132, optical, thermal or weight sensors operably connected to the vacuum system controller132, and any other means that are currently known in the relevant art or that may be developed in the art in the future.”
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to detect the loss of negative pressure within the container using pressure sensors and a controller as taught by applicant and Weston to prevent overflow of the canister filled with infectious waste material.
Regarding claim 12, dependent from claim 11, Lee is silent wherein the negative-pressure source is configured to cease operation upon detection of the loss of negative within the container. 
However, applicant teaches in para [0037] of the current specification that sensors, such as pressure sensors or the electric sensors, are generally known in the art as any apparatus operable to detect or measure a physical phenomenon or property, and generally provide a signal indicative of the phenomenon or property that is detected or measured.  Para [0037] of the current specification further 
Similarly, para [0042] of Weston states “In addition, in various embodiments of this second version of the invention, the shutoff mechanism 144 may be comprised of any means that enables the vacuum system 150 to halt the supply of reduced pressure to the flexible overlay 120 at any time that the volume of exudate from the wound 160 exceeds a predetermined amount. Such means may include mechanical switches, electrical switches operably connected to the vacuum system controller 132, optical, thermal or weight sensors operably connected to the vacuum system controller132, and any other means that are currently known in the relevant art or that may be developed in the art in the future.”
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to cease operation of the vacuum pump upon detection of the loss of negative pressure within the container using pressure sensors and a controller as taught by Applicant and Weston to prevent overflow of the canister filled with infectious waste material.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 99/64087), in view of Weston (US 2005/0222544 A1).
Regarding claim 20, dependent from claim 13, Lee is silent regarding the claim limitation wherein the container comprises a hydrophobic filter configured to control fluid communication via the first port.  

Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to prevent infectious wastes collected in the apparatus from being vented into, and contaminating, the atmosphere by incorporating a hydrophobic filter configured to control fluid communication (such as wound exudate) via the first port as taught by Weston.
Regarding claim 21, dependent from claim 20, Lee is silent regarding the claim limitation wherein the hydrophobic filter is configured to allow gas communication and to restrict liquid communication.
In a similar art, Weston teaches flexible reduced pressure treatment appliances. Fig. 2A of Weston illustrates a filter is present prior to the pump 131 (including an arrow illustrating the direction of air flow) and a control device 132 present after the pump. Para [0039] states “In other embodiments, the filter 133 may also be a hydrophobic filter that prevents any exudate from the wound from contaminating, and then being vented to the atmosphere by, the pump 131. The hydrophobic filter allows air (gas) to be vented to the atmosphere as air must be fed 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the suction apparatus of Lee to prevent infectious wastes collected in the apparatus from being vented into, and contaminating, the atmosphere by incorporating a hydrophobic filter configured to allow gas communication and to restrict liquid communication as taught by Weston.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY J FEULNER/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781